Citation Nr: 0625284	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-41 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Eligibility for enrollment in the Department of Veterans 
Affairs (VA) medical health care system.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from March 1969 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 determination of the 
Department of Veterans Affairs Medical Center (VAMC) in Ft. 
Harrison, Montana, which denied the veteran's enrollment in 
the VA healthcare system.  In November 2005, the veteran 
provided testimony by videoconference hearing.  A transcript 
of the hearing is of record.  

The appeal is REMANDED to the VAMC.  VA will notify the 
appellant if further action is required.


REMAND

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36 (a) (2005).  The Secretary determines which 
categories of veterans are eligible to be enrolled, based on 
enumerated priorities, with nonservice connected veterans 
assigned the lowest priority, category 8.  38 C.F.R. § 17.36 
(b) (2005).  Beginning January 17, 2003, VA will enroll all 
priority categories of veterans except those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003.  38 C.F.R. § 17.36 (c) (2005) (emphasis 
added).  

In this case, the veteran's application for enrollment in 
VA's health care system was dated and received on September 
3, 2003.  Based on his status as a veteran without a service 
connected disability, and the assessment by the VAMC that his 
annual income exceeds VA's means test threshold; he was 
assigned priority group 8.  His claim was denied because his 
application was received after January 17, 2003.  The veteran 
has disputed both his status as a non-service connected 
veteran, and the calculation of annual income.

During a videoconference hearing, the veteran testified that 
he had a pending claim for service connection for a right 
knee condition with the Regional Office.  Specifically, he 
stated that he was being treated for a right knee condition, 
and that this was a result of a serious ACL tear during 
service.  As the determination of the veteran's priority 
level is in part based on his service connected status, the 
veteran's claims file to include any rating determination 
should be obtained and reviewed.  

During the hearing, the veteran also testified that the VAMC 
did not consider the impact of medical expenses for his wife 
in making the income determination.  If following a review of 
the veteran's service connected status, the VAMC continues to 
deny the veteran's claim based on income determination, a 
more detailed explanation should accompany the denial 
including an effect of any unreimbursed medical expenses in 
calculating income.  

Following the hearing, the veteran submitted copies of 
service medical records showing treatment for a right knee 
injury in service.  This evidence, which is potentially 
relevant to a determination of the veteran's eligibility for 
treatment, has not been reviewed by the VAMC as the Agency of 
Original Jurisdiction (AOJ) and the veteran has not waived 
AOJ review of this evidence.  The VAMC must be given the 
opportunity to review this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c).  

Finally, the Board notes that at that hearing, the veteran 
was assisted by a representative of The American Legion; 
however, there is no Power of Attorney in the brief medical 
file forwarded to the Board from the VAMC.  The VAMC should 
clarify the veteran's representation prior to returning this 
file to the Board.

Accordingly, the case is REMANDED to the VAMC for the 
following action:

1.  Obtain the veteran's claims file from 
the Regional Office, to include any 
determination regarding the veteran's 
service connected status, and any power of 
attorney appointing The American Legion as 
the veteran's accredited representative, 
and associate this with the record on 
appeal.  

2.  Readjudicate the veteran's claim for 
eligibility for VA medical treatment.  If 
the benefit sought remains denied, the AOJ 
should issue an appropriate SSOC, 
including a detailed discussion and 
explanation of the impact of unreimbursed 
medical expenses for his wife in making 
the income determination.  The veteran 
should be provided a reasonable period of 
time to respond.  Thereafter, this case 
should be forwarded to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



